Mr. Presiding Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Garnishment, § 15*—when cogarnishee furnishing funds to contractor may not be garnisheed. In garnishment .proceedings, where it was shown that one of the defendants had a contract with the other to furnish him the funds for constructing a certain building which the nominal plaintiff had contracted with the latter to construct for an agreed price, held that there was no claim or demand by the nominal plaintiff against the cogarnishee furnishing the funds so as to authorize garnishment. 2. Mechanics’ liens, § 62*—when right of subcontractor to lien is waived by contractor. Where a building contractor by his contract expressly waives any and all liens for himself and all subcontractors, the subcontractors have no enforceable lien. 3. Garnishment, § 69*—when garnishee paying debt after garnishment is wrongfully discharged. Where the evidence showed that a garnishee had a building contract with the nominal plaintiff in the garnishment proceedings at the time of service of process and was indebted to such plaintiff and thereafter paid him a certain sum under such contract, held that it was error for the court to discharge such garnishee.  See Illinois Notes Digest, Vola. XI to XV, and Cumulative Quarterly, same topic and section number.